DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to correspondence filed on 09/21/2022.
Claims 1-20 are pending.
The previous statutory double patenting rejections of claims 1-12 and 14-17 are maintained.
Response to Arguments
Applicant's arguments filed 09/21/022 have been fully considered but they are not persuasive.
With respect to the applicant remarks, it appears the applicant is under the assumption that a statutory double patenting rejection may be overcome with the filing of a Terminal Disclaimer, respectfully, that is incorrect.

Examiner notes:
A terminal disclaimer cannot be filed to obviate a statutory double patenting rejection. A statutory double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope. 
A complete response to a statutory double patenting rejection is either a reply by applicant showing that the claims subject to the rejection are not the same as the reference claims or by amending or canceling the conflicting claims. 
Such a response is required even when the statutory double patenting rejection is provisional.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Therefore, the statutory double patenting rejection is maintained, as the applicant has failed to properly submit a complete response to the rejection.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-8 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-2, 4-9 of prior U.S. Patent No. 11,203,719. This is a statutory double patenting rejection.
The Examiner notes, while claims 1-8 are claimed with slightly different wording than the previously allowed claims 1-2 and 4-9, the claims still relate to the same invention.
  Claims 9-12 and 14 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 10-12, 14 and 16 of prior U.S. Patent No. 11,203,719. This is a statutory double patenting rejection.
The Examiner notes, while claims 9-12 and 14 are claimed with slightly different wording than the previously allowed claims 10-12, 14 and 16, the claims still relate to the same invention.
Claims 15-17 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 17-19 of prior U.S. Patent No. 11,203,719. This is a statutory double patenting rejection.
The Examiner notes, while claims 15-17 are claimed with slightly different wording than the previously allowed claims 17-19, the claims still relate to the same invention.

Allowable Subject Matter
Claims 13 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C VALENCIA/Examiner, Art Unit 1771

/Randy Boyer/
Primary Examiner, Art Unit 1771